Citation Nr: 0526643	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a low back disorder.  



ATTORNEY FOR THE BOARD

C. Hancock, Counsel










INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1988 to March 1999.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which denied service connection 
for "low back pain" and granted service connection for a 
right knee disability, rated noncompensable.  The veteran 
filed a notice of disagreement with both the denial of 
service connection for a back disability and the rating 
assigned for right knee disability.  After a statement of the 
case (SOC) was issued addressing both these matters, the 
veteran submitted a substantive appeal expressly limiting her 
appeal to the denial of service connection for back 
disability.  


FINDING OF FACT

A chronic low back disability was not manifested in service, 
and it is not shown that the veteran currently has a chronic 
low back disability.


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A December 2002 letter (prior to the rating decision 
appealed) provided the veteran VCAA-type notice.  She was 
advised what was necessary to establish service connection; 
what evidence she should submit and what evidence VA would 
obtain; what types of evidence would be helpful to her claim 
(and how to submit it) and to submit any medical reports she 
had, and to identify (and sign releases for) any pertinent 
records, which the RO would then obtain.  In essence, this 
was equivalent to advising her to submit everything pertinent 
to her claim.  The rating decision of September 2003 and the 
SOC issued in February 2004 explained what the record showed, 
and why the claim was denied.  The SOC also advised the 
veteran as to what was necessary to establish entitlement to 
service connection, outlined the notice provisions of the 
VCAA as codified in 38 C.F.R. § 3.159, including what 
evidence VA would obtain, what evidence it was her 
responsibility to obtain, and that she should submit 
everything pertinent to her claim.  An April 2004 letter 
again spelled out for the veteran her and VA's respective 
responsibilities in claims development.  She has received 
adequate notice.

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and identified private 
medical records.  She alleges that she was not specifically 
examined for a low back disability.  38 C.F.R. § 3.159(c)(4) 
states that VA will arrange for an examination if such is 
necessary to determine a claim, and that an examination is 
necessary if (summarized):  (A)  There is competent evidence 
of current disability or persistent or recurrent symptoms of 
a disability  (B)  Evidence establishes that the veteran 
suffered an event, injury or disease in service, and (C)  
Evidence indicates that the claimed disability may be related 
to the event, injury, or disease in service or to another 
service connected disability.  Here, there is no competent 
evidence of current disability or symptoms relating to a low 
back disability.  Likewise, her service medical records do 
not show a low back injury in service, nor that she was seen 
for chronic back complaints in serve.  Finally, there is no 
competent evidence suggesting that any current low back 
disability might be related to service.  Hence, a VA 
examination to evaluate the veteran's low back is not 
necessary.  VA's duties to assist, including those mandated 
by the VCAA, are met.  The veteran is not prejudiced by the 
Board's proceeding with consideration of the appeal.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Factual Basis

Service medical records show that in December 1992 the 
veteran was seen for complaints of "pain in knees and lower 
back".  When she was evaluated by the health care provider, 
the back complaints were not reiterated, and the back was not 
examined.  She complained of pain in both knees exacerbated 
by prolonged running.  Arthralgias was diagnosed.  She was 
scheduled for orthopedic consult.  On orthopedic consultation 
in January 1993, no back complaints were noted; evaluation 
was limited to the knees.  On periodic examination in May 
1993, evaluation of the spine was normal.  The service 
medical records do not reflect any further complaints 
involving the back.  The veteran waived a service separation 
examination.  

In July 2002 the veteran was seen for complaints of heavy 
menstrual bleeding with associated complaints of back pain.  
On private medical evaluation in July 2002, evaluation of the 
back was normal.  

A private medical history and physical examination report, 
dated in August 2002, shows that the veteran was seen for 
complaints of symptomatic uterine fibroids.  She complained 
of lower abdomen pain which radiated into her back.  
Examination of the back showed no costovertebral angle 
tenderness.  A back disorder was not diagnosed.  

August 2003 VA orthopedic examination did not encompass 
evaluation of the back.  No back complaints were noted.  

In her January 2004 NOD the veteran indicated that she had 
not sought treatment for her back due to insurance/monetary 
reasons.

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  In order to 
establish service connection for a claimed disorder, there 
must be:  (1)  medical evidence of a current disability; (2)  
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3)  medical evidence of a nexus between the disease or 
injury in-service and the claimed current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The threshold matter that must be addressed in any claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has a low back disorder.  The veteran was 
advised that to establish service connection for claimed 
disability, she must show that she has such disability and 
that it is related to disease or injury in service.  See 
letters of December 2002, July 2003 and April 2004.  While 
the veteran was seen on one occasion (in December 1992) in 
service for complaints that included back pain, when she was 
evaluated (including on orthopedic consult), the back 
complaints were not repeated, the back was not evaluated, and 
a back disability was not diagnosed.  Service medical records 
contain no further mention of back problems or back injury; 
and, as evaluation of the spine on periodic examination in 
May 1993 was normal (and there was no separation 
examination), it is not shown that a chronic back disability 
was manifested in service.  

Regardless, the veteran has not submitted any evidence of a 
current diagnosis of a low back disability, nor has she 
identified any treatment provider whose records would show 
such a disability exists.  When she underwent a private 
general medical examination in July 2002, evaluation of the 
back revealed no abnormalities.  Back complaints noted 
postservice were not identified as originating in the back, 
but radiating to the back.  

As a layperson, the veteran is not competent to establish by 
her own opinion that she has a low back disorder or to relate 
such disability to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  In the absence of proof of a present 
disability, there is no valid claim of service connection.  
Hickson, supra.  See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).The preponderance of the evidence is against 
this claim, and it must be denied.
ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


